940 So.2d 523 (2006)
Stephen D. LOBRANO, Former Husband, Appellant,
v.
Cynthia BROCATO, Former Wife and Elizabeth G. Ruckelshuas, Appellees.
No. 1D06-2555.
District Court of Appeal of Florida, First District.
October 25, 2006.
*524 Stephen D. Lobrano, pro se, Appellant.
Thomas E. Bishop, Jacksonville; Elliot Zisser of Zisser, Robison, Brown, Nowlis & Maciejewski, P.A. Jacksonville; Stephen O. Parker, Jacksonville and Michael G. Tanner, Jacksonville, for Appellees.
PER CURIAM.
Having considered the parties' responses to this Court's orders dated June 16, 2006, and August 2, 2006, the appeal is hereby DISMISSED for lack of jurisdiction. The order on appeal does not bring an end to the judicial labor required by the intervener's complaint, which was filed in this dissolution of marriage proceeding, nor has the dissolution of marriage proceeding come to an end.
All pending motions are hereby denied as moot.
ERVIN, BARFIELD, and POLSTON, JJ., concur.